DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lintao Qin on Jan 6, 2021.
The application has been amended as follows: 

1.(Currently Amended) A control instruction input method for a smart wearable device, comprising:
forming motion state information of a screen of the smart wearable device according to a limb movement of a user wearing the smart wearable device, wherein the limb movement is detected by the smart wearable device; 
forming an operating instruction of a UI in the screen according to the motion state information; and
executing the operating instruction to operate the UI,
wherein forming an operating instruction of a UI in the screen according to the motion state 
obtaining the motion state information of the screen within a preset time interval;
judging whether the screen is in a rotational motion or a reciprocating motion according to the motion state information;
determining a rotation direction and a rotation speed of the rotational motion if the screen is in a rotational motion;
determining whether the rotation speed reaches a first predetermined value when the rotation direction is a first rotation direction;
forming an instruction of scrolling in the first rotation direction in the current UI when the rotation speed does not reach the first predetermined value; and
forming an instruction of switching from the current UI to a previous UI when the rotation speed reaches the first predetermined value; and
wherein the forming motion state information of a screen according to a limb movement comprises:
obtaining rotation data of the screen by filtering the real-time data of the motion posture, and acquiring a time interval and rotation data of the screen in a stable posture according to the rotation data of the screen.

2. (Currently Amended) The control instruction input method according to claim 1, wherein the forming motion state information of a screen according to a limb movement further comprises:
acquiring real-time data of a motion posture of the screen according to a sensor signal;

determining a rotation state of the screen in the stable posture according to the time interval and the rotation data in the stable posture.

10. (Currently Amended) The control instruction input method according to claim [[9]]1, wherein the forming an operating instruction of the rotational motion of the UI, when a motion characteristic of the screen is the rotational motion further comprises:
determining whether the rotation speed reaches a second predetermined value, when the rotation direction is a second rotation direction;
forming a scroll instruction to a second direction in the current UI, when the rotation speed does not reach the second predetermined value; and
forming a switching instruction of the current UI to a next UI, when the rotation speed reaches the second predetermined value.

16. (Currently Amended) A control instruction input device for use in a smart wearable device, comprising:
a status confirmation module, configured to form motion state information of a screen of the smart wearable device according to a limb movement of a user wearing the smart wearable device; and
an instruction mapping module, configured to form an operating instruction of a UI in the screen according to the motion state information,
wherein the operating instruction is executed to operate the UI;
wherein the instruction mapping module configured to form[[ing]] an operating instruction by
obtaining the motion state information of the screen within a preset time interval;
judging whether the screen is in a rotational motion or a reciprocating motion according to the motion state information;
determining a rotation direction and a rotation speed of the rotational motion if the screen is in a rotational motion;
determining whether the rotation speed reaches a first predetermined value when the rotation direction is a first rotation direction;
forming an instruction of scrolling in the first rotation direction in the current UI when the rotation speed does not reach the first predetermined value; and
forming an instruction of switching from the current UI to a previous UI when the rotation speed reaches the first predetermined value; and
wherein the status confirmation module is configured to form motion state information of a screen according to a limb movement by:
obtaining rotation data of the screen by filtering the real-time data of the motion posture, and acquiring a time interval and rotation data of the screen in a stable posture according to the rotation data of the screen.
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed over prior arts of record.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171